                                                                                                                    Case 2:20-cv-00478-JAM-DB Document 1 Filed 03/03/20 Page 1 of 7


                                                                                                             1 KAREN S. FRANK (State Bar No. 130887)
                                                                                                               THOMAS A. HARVEY (State Bar No. 235342)
                                                                                                             2 FORAM DAVE (State Bar No. 305494)
                                                                                                               COBLENTZ PATCH DUFFY & BASS LLP
                                                                                                             3 One Montgomery Street, Suite 3000
                                                                                                               San Francisco, California 94104-5500
                                                                                                             4 Telephone: 415.391.4800
                                                                                                               Facsimile: 415.989.1663
                                                                                                             5 Email:        ef-ksf@cpdb.com
                                                                                                                             ef-tah@cpdb.com
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6               ef-fxd@cpdb.com

                                                                                                             7 Attorneys for Plaintiffs
                                                                                                               Broadcast Music, Inc., et al.
                                                                                                             8

                                                                                                             9                                     UNITED STATES DISTRICT COURT
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10                  EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11

                                                                                                            12 BROADCAST MUSIC, INC.; EMI                                   Case No. 20-at-223
                                                                                                               CONSORTIUM SONGS, INC. d/b/a EMI
                                                                                                            13 LONGITUDE MUSIC; GIBB BROTHERS                               COMPLAINT
                                                                                                               MUSIC; CROMPTON SONGS; SONY/ATV
                                                                                                            14 SONGS LLC d/b/a/ SONY/ATV ACUFF                              Trial Date:          None Set
                                                                                                               ROSE MUSIC; COBURN MUSIC, INC.;
                                                                                                            15 KOBALT MUSIC PUBLISHING AMERICA
                                                                                                               INC. d/b/a/ SONGS OF KOBALT MUSIC
                                                                                                            16 PUBLISHING; BEECHWOOD MUSIC
                                                                                                               CORPORATION; SONY/ATV LATIN
                                                                                                            17 MUSIC PUBLISHING LLC,

                                                                                                            18                       Plaintiffs,

                                                                                                            19             v.

                                                                                                            20 W 151 LLC d/b/a WHISKY BARREL
                                                                                                               TAVERN a/k/a WHISK(E)Y BARREL;
                                                                                                            21 ADELIO WALDEN a/k/a DALE WALDEN
                                                                                                               and JERRY WOLFE, each individually,
                                                                                                            22
                                                                                                                           Defendants.
                                                                                                            23

                                                                                                            24                     Plaintiffs, by their attorneys, for their Complaint against Defendants, allege as follows
                                                                                                            25 (on knowledge as to Plaintiffs; otherwise on information and belief):

                                                                                                            26                                          JURISDICTION AND VENUE
                                                                                                            27             1.        This is a suit for copyright infringement under the United States Copyright Act of 1976,
                                                                                                            28 as amended, 17 U.S.C. Sections 101 et seq. (the “Copyright Act”). This Court has jurisdiction pursuant

                                                                                                                 13389.001 4852-3551-5062.2                             1
                                                                                                                                                                  COMPLAINT
                                                                                                                    Case 2:20-cv-00478-JAM-DB Document 1 Filed 03/03/20 Page 2 of 7


                                                                                                             1 to 28 U.S.C. Section 1338(a).

                                                                                                             2             2.        Venue is proper in this judicial district pursuant to 28 U.S.C. Section 1400(a).

                                                                                                             3                                                   THE PARTIES

                                                                                                             4             3.        Plaintiff Broadcast Music, Inc. (“BMI”), is a corporation organized and existing under

                                                                                                             5 the laws of the State of Delaware. BMI’s principal place of business is 7 World Trade Center, 250
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6 Greenwich Street, New York, New York 10007. BMI has been granted the right to license the public

                                                                                                             7 performance rights in 15 million copyrighted musical compositions (the “BMI Repertoire”), including

                                                                                                             8 those which are alleged herein to have been infringed.

                                                                                                             9             4.        The Plaintiffs other than BMI are the owners of the copyrights in the musical
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10 compositions, which are the subject of this lawsuit. All Plaintiffs are joined pursuant to Fed. R. Civ. P.
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11 17(a) and 19(a).

                                                                                                            12             5.        Plaintiff EMI Consortium Songs, Inc. is a corporation doing business as EMI Longitude

                                                                                                            13 Music. This Plaintiff is a copyright owner of at least one of the songs in this matter.

                                                                                                            14             6.        Plaintiff Gibb Brothers Music is a partnership between the Estate of Maurice Ernest

                                                                                                            15 Gibb and the Estate of Robin Gibb. This Plaintiff is a copyright owner of at least one of the songs in

                                                                                                            16 this matter.

                                                                                                            17             7.        Plaintiff Crompton Songs is a sole proprietorship owned by Barry Alan Gibb. This

                                                                                                            18 Plaintiff is a copyright owner of at least one of the songs in this matter.

                                                                                                            19             8.        Plaintiff Sony/ATV Songs LLC is a limited liability company doing business as

                                                                                                            20 Sony/ATV Acuff Rose Music. This Plaintiff is a copyright owner of at least one of the songs in this

                                                                                                            21 matter.

                                                                                                            22             9.        Plaintiff Coburn Music, Inc. is a corporation. This Plaintiff is a copyright owner of at

                                                                                                            23 least one of the songs in this matter.

                                                                                                            24             10.       Plaintiff Kobalt Music Publishing America Inc. is a corporation doing business as

                                                                                                            25 Songs of Kobalt Music Publishing. This Plaintiff is a copyright owner of at least one of the songs in

                                                                                                            26 this matter.

                                                                                                            27             11.       Plaintiff Beechwood Music Corporation is corporation. This Plaintiff is a copyright

                                                                                                            28 owner of at least one of the songs in this matter.

                                                                                                                 13389.001 4852-3551-5062.2                             2
                                                                                                                                                                  COMPLAINT
                                                                                                                    Case 2:20-cv-00478-JAM-DB Document 1 Filed 03/03/20 Page 3 of 7


                                                                                                             1             12.       Plaintiff Sony/ATV Latin Music Publishing LLC is a limited liability company. This

                                                                                                             2 Plaintiff is a copyright owner of at least one of the songs in this matter.

                                                                                                             3             13.       Defendant W 151 LLC is a limited liability company organized and existing under the

                                                                                                             4 laws of the state of California, which operates, maintains and controls an establishment known as

                                                                                                             5 Whisky Barrel Tavern a/k/a Whisk(e)y Barrel, located at 151 W Alder St., Stockton, California 95204,
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6 in this district (the “Establishment”).

                                                                                                             7             14.       In connection with the operation of the Establishment, Defendant W 151 LLC publicly

                                                                                                             8 performs musical compositions and/or causes musical compositions to be publicly performed.

                                                                                                             9             15.       Defendant W 151 LLC has a direct financial interest in the Establishment.
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10             16.       Defendant Adelio Walden a/k/a Dale Walden is a managing member of Defendant W
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11 151 LLC with responsibility for the operation and management of that corporation and the

                                                                                                            12 Establishment.

                                                                                                            13             17.       Defendant Adelio Walden a/k/a Dale Walden has the right and ability to supervise the

                                                                                                            14 activities of Defendant W 151 LLC and a direct financial interest in that corporation and the

                                                                                                            15 Establishment.

                                                                                                            16             18.       Defendant Jerry Wolfe is a managing member of Defendant W 151 LLC with

                                                                                                            17 responsibility for the operation and management of that corporation and the Establishment.

                                                                                                            18             19.       Defendant Jerry Wolfe has the right and ability to supervise the activities of Defendant

                                                                                                            19 W 151 LLC and a direct financial interest in that corporation and the Establishment.

                                                                                                            20                                  CLAIMS OF COPYRIGHT INFRINGEMENT

                                                                                                            21             20.       Plaintiffs repeat and reallege each of the allegations contained in paragraphs 1 through

                                                                                                            22 19.

                                                                                                            23             21.       Since March 2019, BMI has reached out to Defendants over forty (40) times, by phone,

                                                                                                            24 mail and email, in an effort to educate Defendants as to their obligations under the Copyright Act with

                                                                                                            25 respect to the necessity of purchasing a license for the public performance of musical compositions in

                                                                                                            26 the BMI Repertoire. Included in the letters were Cease and Desist Notices, providing Defendants with

                                                                                                            27 formal notice that they must immediately cease all use of BMI-licensed music in the Establishment.

                                                                                                            28             22.       Plaintiffs allege five (5) claims of willful copyright infringement, based upon

                                                                                                                 13389.001 4852-3551-5062.2                             3
                                                                                                                                                                  COMPLAINT
                                                                                                                    Case 2:20-cv-00478-JAM-DB Document 1 Filed 03/03/20 Page 4 of 7


                                                                                                             1 Defendants’ unauthorized public performance of musical compositions from the BMI Repertoire. All

                                                                                                             2 of the claims for copyright infringement joined in this Complaint are governed by the same legal rules

                                                                                                             3 and involve similar facts. Joinder of these claims will promote the convenient administration of justice

                                                                                                             4 and will avoid a multiplicity of separate, similar actions against Defendants.

                                                                                                             5             23.       Annexed to this Complaint as a schedule (the “Schedule”) and incorporated herein is a
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6 list identifying some of the many musical compositions whose copyrights were infringed by

                                                                                                             7 Defendants. The Schedule contains information on the five (5) claims of copyright infringement at

                                                                                                             8 issue in this action. Each numbered claim has the following eight lines of information (all references

                                                                                                             9 to “Lines” are lines on the Schedule): Line 1 providing the claim number; Line 2 listing the title of the
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10 musical composition related to that claim; Line 3 identifying the writer(s) of the musical composition;
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11 Line 4 identifying the publisher(s) of the musical composition and the plaintiff(s) in this action pursuing

                                                                                                            12 the claim at issue; Line 5 providing the date on which the copyright registration was issued for the

                                                                                                            13 musical composition; Line 6 indicating the copyright registration number(s) for the musical

                                                                                                            14 composition; Line 7 showing the date(s) of infringement; and Line 8 identifying the Establishment

                                                                                                            15 where the infringement occurred.

                                                                                                            16             24.       For each work identified on the Schedule, the person(s) named on Line 3 was the creator

                                                                                                            17 of that musical composition.

                                                                                                            18             25.       For each work identified on the Schedule, on or about the date(s) indicated on Line 5,

                                                                                                            19 the publisher(s) named on Line 4 (including any predecessors in interest), complied in all respects with

                                                                                                            20 the requirements of the Copyright Act and received from the Register of Copyrights Certificates of

                                                                                                            21 Registration bearing the number(s) listed on Line 6.

                                                                                                            22             26.       For each work identified on the Schedule, on the date(s) listed on Line 7, Plaintiff BMI

                                                                                                            23 was (and still is) the licensor of the public performance rights in the musical composition identified on

                                                                                                            24 Line 2. For each work identified on the Schedule, on the date(s) listed on Line 7, the Plaintiff(s) listed

                                                                                                            25 on Line 4 was (and still is) the owner of the copyright in the respective musical composition listed on

                                                                                                            26 Line 2.

                                                                                                            27             27.       For each work identified on the Schedule, on the date(s) listed on Line 7, Defendants

                                                                                                            28 publicly performed and/or caused to be publicly performed at the Establishment the musical

                                                                                                                 13389.001 4852-3551-5062.2                             4
                                                                                                                                                                  COMPLAINT
                                                                                                                    Case 2:20-cv-00478-JAM-DB Document 1 Filed 03/03/20 Page 5 of 7


                                                                                                             1 composition identified on Line 2 without a license or permission to do so. Thus, Defendants have

                                                                                                             2 committed copyright infringement.

                                                                                                             3             28.       The specific acts of copyright infringement alleged in the Complaint, as well as

                                                                                                             4 Defendants’ entire course of conduct, have caused and are causing Plaintiffs great and incalculable

                                                                                                             5 damage. By continuing to provide unauthorized public performances of works in the BMI Repertoire
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6 at the Establishment, Defendants threaten to continue committing copyright infringement. Unless this

                                                                                                             7 Court restrains Defendants from committing further acts of copyright infringement, Plaintiffs will

                                                                                                             8 suffer irreparable injury for which they have no adequate remedy at law.

                                                                                                             9              WHEREFORE, Plaintiffs pray that:
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10              (I)      Defendants, their agents, servants, employees, and all persons acting under their
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11 permission and authority, be enjoined and restrained from infringing, in any manner, the copyrighted

                                                                                                            12 musical compositions licensed by BMI, pursuant to 17 U.S.C. Section 502;

                                                                                                            13              (II)     Defendants be ordered to pay statutory damages, pursuant to 17 U.S.C. Section 504(c);

                                                                                                            14              (III)    Defendants be ordered to pay costs, including a reasonable attorney’s fee, pursuant to

                                                                                                            15 17 U.S.C. Section 505; and

                                                                                                            16              (IV) Plaintiffs have such other and further relief as is just and equitable.

                                                                                                            17

                                                                                                            18 DATED: March 3, 2020                             COBLENTZ PATCH DUFFY & BASS LLP

                                                                                                            19

                                                                                                            20
                                                                                                                                                                By:          /s/ Karen S. Frank
                                                                                                            21                                                        KAREN S. FRANK
                                                                                                                                                                      THOMAS A. HARVEY
                                                                                                            22                                                        FORAM DAVE
                                                                                                                                                                      Attorneys for Plaintiffs
                                                                                                            23
                                                                                                                                                                      Broadcast Music, Inc., et al.
                                                                                                            24

                                                                                                            25

                                                                                                            26

                                                                                                            27

                                                                                                            28

                                                                                                                 13389.001 4852-3551-5062.2                            5
                                                                                                                                                                 COMPLAINT
Case 2:20-cv-00478-JAM-DB Document 1 Filed 03/03/20 Page 6 of 7
Case 2:20-cv-00478-JAM-DB Document 1 Filed 03/03/20 Page 7 of 7
